PER CURIAM.
The appellant, Melvin Daniels, challenges the judgment entered and the sentences imposed after he was found guilty of resisting or obstructing an officer with violence and battery on a police officer. We affirm the appellant’s convictions and sentences but strike the fine and costs imposed.
Of the points the appellant raised on this appeal, we find merit only in his contention that the trial court erred by orally imposing a $500 fine and $226 in costs upon him without providing any statutory authority for the imposition of either the fine or costs. We, therefore, strike the fine and costs without prejudice to the trial court’s ability to reimpose them after complying with the notice and hearing requirements of Jenkins v. State, 444 So.2d 947 (Fla.1984). If the trial court again imposes a fine and costs, it should provide statutory authority under which each amount is imposed. See Brown v. State, 506 So.2d 1068 (Fla. 2d DCA), petition for review denied, 515 So.2d 229 (1987). We affirm the trial court in all other respects.
Affirmed in part, reversed in part.
SCHEB, A.C.J., and SCHOONOVER and PARKER, JJ., concur.